FILED
                            NOT FOR PUBLICATION                                SEP 09 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TOSHIAKI ITO,                                     No. 07-71496

              Petitioner,                         Agency No. A095-297-304

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 29, 2011 **
                               Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.***

       Toshiaki Ito, a native and citizen of Japan, petitions for review of a decision

of the Board of Immigration Appeals summarily affirming an Immigration Judge’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
(“IJ”) denial of his application for asylum, withholding of removal and protection

under the Convention Against Torture. Ito claims that he fears future persecution

on account of his sexual orientation.

      Petitioner has not established that he suffered any past persecution on that

account, nor has he established any circumstances indicating that he would suffer

future persecution if he returned. The record shows that the petitioner traveled

back and forth between the United States and Japan several times in the years

preceding his filing of his application, and the testimony of his own expert fails to

establish persecution on account of homosexuality in Japan. Ito has not presented

any evidence of severe harm that would rise to a level of persecution. See Hoxha

v. Ashcroft, 319 F.3d 1179 (9th Cir. 2003). For similar reasons, Ito did not show a

likelihood that he would be tortured if returned to Japan.

      Finally, Ito’s assertion that the IJ did not properly consider and weigh all the

evidence and testimony does not raise a colorable due process claim. Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      The petition for review is DENIED.




                                           2